DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al. (US PGPub 2017/0285848 with priority to provisional applications 6231417 filed 3/31/2016 and 62343453 filed 5/31/2016) in view of Takashima et al. (US PGPub 2007/0102270).

1)	Regarding claim 1, Rosenberg discloses an apparatus for use in a device having a case and having at least one touch button defined on a touch button area of the device ([0022]; a human-computer interface system (hereinafter the "system") includes a touch sensor 110, a housing 160), the apparatus comprising:
a spacer (fig. 13C, space between chassis and touch sensor surface 112) having a first surface adapted to be directly coupled to a first case surface (fig. 13C), and having a second surface opposite the first surface (fig. 13C);
a touch sensor (fig. 13C, touch sensor 110) having a first sensor surface and a second sensor surface, and the second sensor surface is opposite the first sensor surface (fig. 13C), wherein the spacer maintains a gap between the first sensor surface and the first case surface (fig. 13C);

a spring clip (fig. 13C; spring clip) having a first clip surface and a second clip surface, the first clip surface directly coupled to the second stiffener surface, the second clip surface adapted to be coupled to a second case surface, the second case surface being opposite the first case surface ([0105], the upper tab of each spring tab is fixed (e.g., riveted) to the chassis 130 of the computing device, and the lower tab of each spring tab is similarly fixed to one corner of the substrate with the broad faces of all center sections in the set of spring clips in parallel);
 wherein the spring clip exerts a force on the stiffener and the stiffener exerts a force on the touch sensor, pressing the touch sensor against the spacer ([0105], in this example, the spring clips can be in tension and can suspend the substrate from the chassis 130 but can lozenge to permit the substrate to move along a single axis in the vibration plane); and 
wherein, the gap will decrease in response to a deflection of the device case ([0105], suspend the substrate from the chassis 130 but can lozenge to permit the substrate to move along a single axis). 
However Rosenberg does not disclose the spacer having a first spacer surface and a second spacer surface, the first spacer surface adapted to be directly coupled to a first case surface, and the second spacer surface is opposite the first spacer surface; the touch sensor having a first sensor surface directly coupled to the second spacer surface, wherein the spacer maintains a gap between the first sensor surface and the first case surface; and wherein the gap decreases in response to a deflection of the device case. 
In a similar field of endeavor of touch input devices, Takashima discloses the spacer having a first spacer surface and a second spacer surface (fig. 6 and [0122], cushioning member 4430), the first spacer surface adapted to be directly coupled to a first case surface (fig. 6 and [0121], the second case 44B has an inner wall 4420), and the second spacer surface is opposite the first spacer surface (fig. 6); the touch sensor having a first sensor surface directly coupled to the second spacer surface (fig. 6, touch panel 50), wherein the spacer maintains a gap between the first sensor surface and the first case surface ([0122], a 
In view of the teachings of Rosenberg and Takashima, it would have been obvious to one of ordinary skill in the art to place a designated spacer material of Takashima in a space created in an area disclosed by Rosenberg, for the purpose of adding strength to a device by filling a gap with a material instead of having an air gap. 

2)	Regarding claim 3, Rosenberg further discloses wherein the spacer is from the group consisting of:
spacer elements attached at respective edges of the front-side of the touch sensor assembly; and
spacer shoulders integral with the device case, at respective edges of the touch sensor pocket (fig. 13C, spacers at the sides of the touch panel).

3)	Regarding claim 5, Rosenberg further discloses wherein the device includes a dual touch button area having first and second touch buttons, and first and second touch sensors aligned with the respective first and second touch buttons (figs. 6 and 7, multiple buttons).

4)	Regarding claim 7, Rosenberg further discloses wherein the device is a mobile communication device ([0047]; in which the system is integrated into a mobile computing device), and the at least one touch button is defined on a side-wall of the device ([0022]; a human-computer interface system (hereinafter the "system") includes a touch sensor 110).

5)	Regarding claim 8, Rosenberg discloses an apparatus for use in a device with at least one touch button defined on a touch button area of the device ([0022]; a human-computer interface system (hereinafter the "system") includes a touch sensor 110), the apparatus comprising:

a touch sensor pocket integral with the device case at an interior side of the touch button area (fig. 13G, chassis 130);  
the apparatus comprising the structure of claim 1 and therefore the structure of the apparatus of claim 8 is interpreted and rejected based on similar reasoning. 

6)	Claims 9, 12 and 14 are within the scope of claims 3, 5 and 7 respectively and are therefore interpreted and rejected based on similar reasoning. 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg and Takashima in view of Goldfain et al. (US PGPub 2017/0026498). 

1)    Regarding claim 6, Rosenberg further discloses a coil ([0113]) however the combination of Rosenberg and Takashima does not disclose wherein the touch sensor comprises a sense inductor coil.
In a similar field of endeavor of touch input devices, Goldfain discloses wherein the touch sensor comprises a sense inductor coil ([0109], lines 2-3).
Therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Rosenberg and Takashima by specifically providing wherein the touch sensor comprises a sense inductor coil, as taught by Goldfain, for the purpose of substituting know touch input methods to achieve expected results.

2)	Claim 13 is within the scope of claim 6 and is therefore interpreted and rejected based on similar reasoning. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the arguments do not apply to the new reference combination including new reference Takashima being used in the current rejection. See above rejection for full detail.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US PGPub 2015/0103478) discloses an electronic device (figs. 1 and 2 and [0007]).
Baek et al. (US PGPub 2016/0231837) discloses “the end of the spacer member 224 may be attached onto a lower surface (e.g., display panel-facing surface) of the touch panel 230 by a housing of the display device that may compress the display panel 210 and the touch panel 230 to each other without a separate fastener or adherer” ([0103] and fig. 4). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693